DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14 are pending.  Claims 1-5 and 7-8 are the subject of this NON-FINAL Office Action.  Claims 6 and 9-14 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-5 and 7-13) and the species of claim 7 with traverse in the reply filed on 04/05/2021 is acknowledged.  Applicants traverse the election of inventions because Group I is claims 1-5 and 7-13.  The Office agrees, and recognizes Group I as claims 1-5 and 7-13, which was previously mistaken due to Applicants inclusion of claims dependent on claim 1 after independent claim 6.  See MPEP 608.01(n)(IV) (“A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim. In general, applicant’s sequence will not be changed.”).  However, as to the species election, Applicants fail to explain why an election of species is improper under national stage entry rules under PCT rules because this is a national stage entry of a PCT filing.  Thus, the restriction requirement is hereby made FINAL.


Claim Interpretations
	It is noted that claim 1 fails to recite any particular features of a stereolithographic 3D printer, which is the basis of the instant invention (paras. 0002-05 (describing prior art SLA devices)).  Instead, the claims are directed to any generic “optically shaping apparatus” with “container having a light-transmissive portion,” “light modulation element” (e.g. anything that modulates light), “optical system” (e.g. anything that irradiates light), “controller” and “moving member” (e.g. anything capable of moving something).  As to the “moving member,” this is anything that can move anything because “configured to move a cured portion cured by the modulation light among the photocurable resin in a direction separating from the light-transmissive portion” fails to further limit the “moving member” because the apparatus of claim 1 does not include any cured portions.  It is also noted that the only “light modulation element” disclosed in the specification is a digital micro mirror device, or DMD (para. 0030).
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“wherein the controller controls an irradiation timing of the modulation light onto the photocurable resin for each pixel so as to form the cured portion corresponding 
In other words, the controller is intended to be used to control irradiation timing light onto the photocurable resin for each pixel so as to form the cured portion corresponding to the same section in the three-dimensional object, in accordance with information on a shape of the light-transmissive portion.  This is consistent with the body of claim 1 which fails to disclose any particular structural features or programmed controller that actually detect information on a shape of the light-transmissive portion, much less what aspect of the shape (e.g. light-transmissive portion deflection or unwanted change in shape from flat state due to resin pressure, etc.).  For example, Claim 1 fails to explain what information as to “shape of the light-transmissive portion” is used, how this information is gathered/generated, and how it is used; nor any special sensors to detect this information.  Thus, the controller of claim 1 only requires “configured to control the light modulation element based on each of a plurality of two-dimensional shape data corresponding to a plurality of sections in a three-dimensional object.”
	Claims 2-4 and 7 fail to further distinguish the controller of claim 1 for similar reasons stated above as to intended use on the controller because these claims also only state intended uses of the controller, not any particular structural features or programmed controller.
	In claim 5, “wherein the controller measures the shape of the light-transmissive
portion using an output from the light detector” also fail to further distinguish the controller of claim 1 for similar reasons stated above as to intended use on the controller because these claims also only state intended uses of the controller, not any particular structural features or programmed controller.

the photocurable resin using an output from the liquid amount detecting means” also fail to further distinguish the controller of claim 1 for similar reasons stated above as to intended use on the controller because these claims also only state intended uses of the controller, not any particular structural features or programmed controller.
	Applicants actual invention seems to be a SLA apparatus that is set up to separately measure deflection in the light-transmissive portion of the SLA vat/container caused by “environmental fluctuations [such as?], the weight of the photocurable resin stored in the container, the selfweight of the light transmitting plate” (para. 0005), then adjust the light (e.g. laser) timing (paras. 0006-08, 0041-44).  To this end, Applicants are encouraged to amend the claims to recite stereolithographic-specific (SLA) components; sensors configured to detect deflection from flat in the light-transmissive portion; that the controller is programmed in a particular way to detect deflection from flatness of the light-transmissive portion of the SLA container via the sensors; and correcting light timing based on the detected deflection from flatness of the light-transmissive portion of the SLA container.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by HONDA (JP2009132127A).
	Based on the claim interpretations herein, the Office agrees with the analysis of the IPRP in the PCT application from which this application is a Section 371 national stage entry.  Thus, the IPRP analysis is reproduced in part below.
	As to claim 1, HONDA teaches an optical shaping apparatus (Title) comprising a container (housing container 32) which has a translucent part, and which retains a photocurable resin in a liquid state; a light modulation element (spatial light modulator
17) which has a plurality of pixels, and which modulates the light from a light source at each of the pixels; an optical system (condensing lens 18 and objective lens 19) which irradiates the photocurable resin, via the translucent part, with modulated light from the light modulation element; a control unit (control unit 21) which controls the light modulation element in accordance with respective two-dimensional shape data of a plurality of crosssections in three-dimensional shape data; and a moving member (stage 33) which moves, in a direction away from the translucent part, a cured part of the photocurable resin cured by receiving the modulated light" (refer to the claims, paragraphs [0026], [0072]-[0074], and fig. 2).  
	Furthermore, as to “a light modulation element having a plurality of pixels and
configured to modulate light from a light source for each pixel,” HONDA indicates, on the occasion of the control unit forming the cured part corresponding to the two-dimensional data of the same cross-section among the plurality of cross-sections, that a resin area (work area) which can be collectively exposed is divided into unit areas corresponding to each pixel of the spatial light modulator, and that the irradiation area is divided into a plurality of sections for 
	Claims 2-4 and 7 recite intended uses of the apparatus (as explained above in Claim Interpretations) which fail to distinguish over the prior art; thus, these claims are rejected for the same reasons as claim 1.
	As to claim 5, HONDA teaches light source 12 and light detector/shutter 13 (Fig. 2).

Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over HONDA, in view of ROLLAND (US 2016/0046072).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar liquid level sensors in the SLA device of HONDA to detect resin levels with a reasonable expectation of success.  
	As to claim 1 and 7, HONDA teach the system of this claim as explained above. 
	HONDA does not explicitly teach a liquid amount detecting means. 
	However, ROLLAND demonstrates that a skilled artisan would have been motivated to use such liquid detection to automatically detect and refill resin with a reasonable expectation of success.  ROLLAND teaches 
	A liquid resin reservoir, tubing, pumps liquid level sensors and/or valves can be included to replenish the pool of liquid resin in the build chamber (not shown for clarity) though in some embodiments a simple gravity feed may be employed. Drives/actuators for the carrier or linear stage, along with associated wiring, can be included in accordance with known techniques (again not shown for clarity). The drives/actuators, radiation source, and in some embodiments pumps and liquid level sensors can all be operatively associated with a suitable controller, again in accordance with known techniques

(para. 0108).  Thus, a skilled artisan would have been motivated to include liquid level sensors to automatically detect and refill resin in SLA devices.
prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar liquid level sensors to the SLA device of HONDA with a reasonable expectation of success.  

Claims 1-5 and 7-8 is rejected under 35 U.S.C. § 103 as being unpatentable over HONDA2 (JP2009137048A), in view of NAGANO (JP2002331591).
This rejection is presented in the interest of compact prosecution to the extent the claims encompass sensors to detect deflection in the “light-transmissive portion” of the vat/container, which relay data to the controller programmed to calculate deflection in the “light-transmissive portion” based on the sensor data, then adjust light timing accordingly.
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar liquid level sensors in the SLA device of HONDA to detect resin levels in order to detect resin weight above a threshold amount known to cause deflection in light-transmissive portions of SLA devices with a reasonable expectation of success.  
	As to claim 1 HONDA teaches SLA device with a container having a light-transmissive portion and configured to store a liquid photocurable resin (container 21 with regulating window; Figs. 1-5, 7-10, 14, 17); a light modulation element having a plurality of pixels and configured to modulate light from a light source for each pixel (spatial light modulator 86; Figs. 5); an optical system configured to irradiate modulation light from the light modulation element onto the photocurable resin through the light-transmissive portion (optical system 31; Fig. 5); a controller configured to control the light modulation element based on each of a plurality of two-dimensional shape data corresponding to a plurality of sections in a three-
	Moreover, in the optical modeling apparatus which performs modeling by the regulated liquid level method, as shown in FIG. 2, the liquid level of the photocurable resin 12 stored in the storage container 21 is not exposed to the atmosphere, and the storage container 21. It is regulated by the glass plate 23 provided on the bottom surface. In this stereolithography apparatus, the stage 22 that is the base of the three-dimensional model 14 is raised by the thickness of the cured layer for one layer from the liquid surface of the photocurable resin 12, and the focus of the laser beam for modeling is the glass plate 23. And a photocurable resin 12, the cured layer is formed on the liquid surface of the photocurable resin 12. By repeating this, a plurality of hardened layers are stacked, and the three-dimensional model 14 is generated.
	As described above, since the liquid level is regulated by the glass plate 23 in the regulated liquid level method, the surface accuracy of the cured layer is determined by the surface accuracy of the glass plate 23. Therefore, compared with the free liquid level method, the smoothness of the liquid level can be improved, and the stacking accuracy is improved. As a result, high-precision optical modeling can be performed.
JP 2001-328175 A
  	By the way, in the optical modeling apparatus that performs modeling by the regulated liquid level method, the glass plate 23 needs to avoid spherical aberration in order to focus the laser beam for modeling, and the thickness of the glass plate 23 is a thin film of a certain degree or less. It is necessary to be safe. For example, in order to focus the laser beam for modeling to about 1 μm, the thickness of the glass plate 23 needs to be about 1.2 mm.
 	However, when the thickness of the glass plate 23 is reduced in this way, the glass plate 23 is bent due to its own weight, as shown in FIG. For example, when the glass plate 23 is made of quartz glass having a diameter of 20 cm and a thickness of about 1.2 mm, a deflection of about 10 μm occurs. The amount of deflection is an amount that cannot be ignored in improving the stacking accuracy, and hinders the improvement in stacking accuracy of the three-dimensional model 14.

HONDA also teaches “The drive unit 74 drives the objective lens 31A in the z direction under 
	HONDA does not explicitly teach controller programmed to control irradiation timing of the modulation light onto the photocurable resin for each pixel so as to form the cured portion corresponding to the same section in the three-dimensional object, in
accordance with information on a shape of the light-transmissive portion. 
	However, NAGANO demonstrates that a skilled artisan would have been motivated to control irradiation timing based on changes in SLA print condiitions with a reasonable expectation of success.  NAGANO teaches SLA devices with DMD light modulation element that DMD is turned on/off at certain times based on received data (paras. 0025-29 and Fig. 5).  This allows “To provide a stereolithography by which the generation of a distortion in a photo fabrication article is inhibited and thereby, a highly accurate shaping process is realized” (Abstract).  In other words, Nagano teaches to use information as to conditions of the SLA components to change irradiation DMD timing.  A familiar distortion condition was deflection/flatness/bending/aberration of glass plate/regulating window/”light-transmissive portions” in SLA vats/containers.  Thus, a skilled artisan would have been motivated to include DMD timing in SLA devices such as HONDA to prevent known sources of 3D article distortion and yield more accurate 3D shaping.
prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar DMD irradiating timing based on feedback from glass plate/regulating window flatness in the SLA device of HONDA with a reasonable expectation of success.  

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over HONDA2, in view of NAGANO, in further view of ROLLAND (US 2016/0046072).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar liquid level sensors in the SLA device of HONDA2 and NAGANO to detect resin levels known to correlation with light-transmissive portion distorting forces with a reasonable expectation of success.  
	As to claim 1 and 7, HONDA2 and NAGANO teach the system of this claim as explained above.  HONDA2 also teaches “As shown in FIG. 7, when the position restricting mechanism 32 is not provided, the glass window 36 bends downward due to its own weight, the weight of the ultraviolet curable resin 37, the weight of the cured layer to be laminated, etc.”  Thus, at the least, resin weight in SLA container/vat was a known source of deflection in light-transmissive portions of SLA container/vat.
	HONDA2 and NAGANO do not explicitly teach a liquid amount detecting means. 
	However, ROLLAND demonstrates that a skilled artisan would have been motivated to use such liquid detection to automatically detect resin levels in order to correlate them with resin weight known to cause deflection in light-transmissive portions of SLA container/vat with a reasonable expectation of success.  ROLLAND teaches 


(para. 0108).  Thus, a skilled artisan would have been motivated to include liquid level sensors to automatically detect resin levels in order to correlate the levels to resin weights as suggested by HONDA2.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar liquid level sensors to the SLA device of HONDA2 and NAGANO with a reasonable expectation of success.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743